


Exhibit 10.13

 

QUANTUM FUND, LLC
EQUITY INTEREST PLAN

 

THIS EQUITY INTEREST PLAN (this “Plan”) is adopted by Quantum Fund, LLC, a
Nevada limited liability company (the “Company”) effective March 31, 2017, for
the benefit of the persons listed in the Schedule of Participants attached
hereto as Appendix A, as may be amended from time to time by the Company (the
“Schedule”).

 

ARTICLE 1
 BACKGROUND, PURPOSE AND STATUS

 

1.1                               Purpose. The Company desires to reward and
retain the services of a select group of employees who have contributed and will
continue to contribute to the profitability and success of the Company. The
Company also wishes to attract and retain highly qualified new employees. The
Company has adopted this Plan to provide such employees with the opportunity to
receive Equity Interest Units to incentivize them to contribute to the growth
and success of the Company.

 

1.2                               Status. This Plan is intended to (i) be an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees as
described in Sections 201(a)(2), 301(a)(3) and 401(a) of ERISA and (ii) maintain
income tax deferral in accordance with Section 409A of the Code and the Treasury
Regulations thereunder.

 

ARTICLE 2
 DEFINITIONS

 

All references in this Plan to specific articles or sections shall refer to
articles or sections of this Plan unless otherwise stated. The following terms
shall have the meanings described in this Article 2 unless the context clearly
indicates another meaning.

 

“Award Agreement” means the Quantum Fund, LLC Equity Interest Award Agreement.

 

“Change in Control” means the Company or Sterling Bank & Trust, FSB (“Sterling
Bank”) has undergone a change in ownership or effective control within the
meaning of Section 409A(a)(2)(A)(v) of the Code and the applicable Treasury
Regulations thereunder, in the form of one of the following events: (a) sale of
all or substantially all of the assets of the Company or Sterling Bank to a
person or entity not affiliated with the Company or Sterling Bank; (b) sale of
membership units (or stock) possessing fifty percent (50%) or more of the
Company’s or Sterling Bank’s voting power to a person or entity (or more than
one person or entity acting as a group) not affiliated with the Company or
Sterling Bank; or (c) merger or consolidation of the Company or Sterling Bank
with another entity not affiliated with the Company or Sterling Bank where the
Company or Sterling Bank is not the surviving entity following the merger. For
purposes of this Plan, the Company or Sterling Bank is “affiliated with” another
person if such person is a member or officer of the Company or a shareholder,
officer or director in Sterling Bank or any entity related to Sterling Bank. The
Company is “affiliated with” another entity if the majority of the then-issued

 

--------------------------------------------------------------------------------



 

stock or equity interests of such entity is held by persons or entities who are
members of the Company or a shareholder, officer or director in Sterling Bank or
any entity related to Sterling Bank. Notwithstanding the foregoing provisions, a
Change in Control shall not be deemed to occur in the event of any sale or other
transaction between Sterling Bank shareholders and one or more affiliates of
Scott Seligman or one or more members of Scott Seligman’s immediate family or
any trust related to Scott Seligman or his immediate family members.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” shall have the meaning set forth in the opening recital of this Plan.

 

“Date of Grant” means the effective date the Equity Interest Units are awarded
to a Participant.

 

“Disabled” or “Disability” means a Participant is disabled within the meaning of
Section 409A(a)(2)(C) of the Code and the applicable Treasury Regulations
thereunder.

 

“Distributable Event” means an event described in Section 5.1.

 

“Effective Date” of this Plan means March 31, 2017.

 

“Equity Appreciation Units” or “Equity Interest Units” means the units that are
awarded to a Participant under the terms of this Plan. An Equity Appreciation
Unit means the right to receive, for each vested Equity Interest Unit, payment
equal to the amount, if any, by which the Payout Value of such Equity Interest
Unit exceeds its Grant Value, as such terms are described in Section 4. The
value of the Equity Interest Units shall be determined pursuant to Article 4,
and the Equity Interest Units shall be payable pursuant to Article 5. Equity
Interest Units shall not be considered outstanding shares or membership units of
the Company for any purpose. An award of Equity Interest Units shall confer only
such rights as are specified in this Plan. A Participant shall not, as a
consequence of such award, be deemed to have any ownership interest in the
Company and shall not have the right to vote, receive dividends or distributions
or be treated as a member of the Company.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Executive Committee” or “Committee” shall have the meaning set forth in
Article 7.

 

“Fair Market Value” means the good faith determination by the Company, upon
advice from Sterling Bank & Trust and the Company’s accountants or financial
advisors, of the value of an actual membership unit of the Company.

 

“Participant” means the persons who are eligible to participate in this Plan
pursuant to Section 3.1 and whose names are listed on the Schedule, as may be
amended from time to time by the Company.

 

“Plan” shall mean the Quantum Fund LLC Equity Interest Plan as amended from time
to time.

 

“Schedule” shall have the meaning set forth in the opening recital of this Plan.

 

2

--------------------------------------------------------------------------------



 

“Terminated for Cause” means a Participant’s employment with the Company is
terminated for any of the following reasons:

 

(i)                                     The Participant breaches any material
written rule, regulation or policy of the Company now existing or hereafter
arising;

 

(ii)                                  The Participant willfully fails to
substantially perform the duties of his or her employment;

 

(iii)                               The Participant commits an act of fraud or
dishonesty or engages in conduct involving moral turpitude or misappropriates or
embezzles any property belonging to the Company or engages in conduct which
constitutes a felony or a crime involving moral turpitude whether or not
convicted;

 

(iv)                              The Participant intentionally and materially
injures the Company or any personnel or property of the Company;

 

(v)                                 The Participant engages in fraud or
dishonesty; or

 

(vi)                              The Participant violates any agreement between
him or herself and the Company, including, but not limited to, any written
agreements with respect to confidentiality or limitations on competition.

 

ARTICLE 3
 ELIGIBILITY

 

3.1                               Eligibility. The Participants who are listed
on the Schedule are the employees who are eligible to participate in the Plan as
of the effective date of this Plan. After the effective date of this Plan, the
Executive Committee may designate one or more employees as a Participant in this
Plan in its sole discretion. If any such additional employees are designated as
Participants, the Company shall amend the Schedule to list the name of the new
Participant, the date of award, and the number and value of Equity Interest
Units awarded to such new Participant. The Executive Committee may remove a
Participant from participation in this Plan if the Participant’s employment is
Terminated for Cause. As a condition for being awarded Equity Interest Units in
the Plan, the Participant must sign an Award Agreement in the form attached
hereto as Appendix B.

 

3.2                               Vesting. A Participant shall vest in the
Equity Interest Units awarded in accordance with the following schedule provided
Participant remains employed on the vesting dates. Each Equity Interest Unit
award grant commences a new vesting period.

 

Completed Years of Service from Date of Grant

 

Vesting Percentage

 

 

 

 

 

Less than 5

 

0

%

 

 

 

 

5 or more

 

100

%

 

3

--------------------------------------------------------------------------------



 

Notwithstanding the foregoing, a Participant shall be 100% vested in any Equity
Interest Units awarded to him upon a Change in Control of the Company. The
Company, in its discretion, may award vesting credit for service with the
Company prior to the effective date of the Plan. Any accelerated vesting will be
set forth in writing in the Participant’s Award Agreement. The Company has
discretion to accelerate the vesting of Equity Interest Unit awards under this
Plan; provided, however that the distribution date is not accelerated unless
payment is permitted in accordance with Code Section 409A and the regulations
issued thereunder.

 

3.3                               Forfeiture. Notwithstanding Section 3.2, if a
Participant’s employment is Terminated for Cause, a Participant will forfeit all
Equity Interest Units, whether vested or unvested. The Company shall have no
obligation to make any payment to the Participant under this Plan, and such
Participant shall have no further rights or benefits under this Plan.

 

3.4                               Maximum Units Available for Grant. The maximum
number of Equity Interest Units that may be granted under this Plan is an amount
equal to forty percent (40%) of the number of outstanding membership units in
the Company. This restriction is intended to limit employee opportunity to share
in the future appreciation of the Company to only 40% of such appreciation. If
any Equity Interest Units are forfeited in accordance with Section 3.3, they
shall be available for future grants under this Plan.

 

ARTICLE 4
 VALUE OF EQUITY INTEREST UNITS

 

(a)                                 Grant Date Value of Equity Interest Unit

 

The value of an Equity Interest Unit on the date of grant is intended to be the
Fair Market Value of a membership unit in the Company on the date of grant.

 

(b)                                 Distributable Event or Change of Control
Value

 

Upon a Distributable Event that is described in Section 5.1(a), (b), (c) or (d),
the value of an Equity Interest Unit is determined by taking the following
steps:

 

Step 1 — Determine the gross revenues of the Company for the twelve (12) months
prior to the date of the Distributable Event minus the gross revenues of the
Company as of the December 31st prior to the Date of Grant (“Net Revenue”);

 

Step 2 — Multiply the Net Revenue by two (2) to determine the “Revenue Factor”;

 

Step 3 — Multiply the Revenue Factor by the Participant’s number of vested
Equity Interest Units (or equivalent percentage interest such Equity Interest
Units would represent in the Company) to determine the “Initial Redemption
Price”.

 

In the event that the gross revenues of the Company for the twelve (12) months
prior to the date of the Distributable Event of the Participant minus the gross
revenues of the Company as of the Date of Grant result in a negative number, the
Redemption Price shall be deemed to be $0.

 

4

--------------------------------------------------------------------------------



 

Upon a Distributable Event that is described in Section 5.1(e), the value of an
Equity Interest Unit shall be the “net value” received by the Company’s members,
where per Unit “net value” means the total sale consideration paid in cash at
closing less liabilities of the Company not assumed by the acquirer of the
Company in the Change in Control. The foregoing valuation shall be determined by
the Executive Committee, in consultation with the Company’s and Sterling Bank’s
financial advisors and outside accountants, and such determinations shall be
final and binding on the Participants.

 

ARTICLE 5
 DISTRIBUTION OF BENEFITS

 

5.1                               Distributable Events. A Participant shall be
eligible to receive the appreciation on his vested Equity Interest Units if a
Distributable Event occurs. For purposes of the Plan, a Distributable Event
means the earliest of the following to occur:

 

(a)                                 The date the Participant becomes 100% vested
in his Equity Interest Units.

 

(b)                                 The Participant’s termination of employment
for any reason other than a Termination for Cause;

 

(c)                                  The Participant dies while employed by the
Company;

 

(d)                                 The Participant becomes Disabled while
employed by the Company; or

 

(e)                                  A Change in Control occurs while the
Participant is employed by the Company.

 

5.2                               Amount of Benefit. A Participant’s benefit
from the Plan shall be the amount, if any, by which (a) exceeds (b), multiplied
by the number of vested Equity Interest Units on the Distributable Event:

 

(a)                                 The value of an Equity Interest Unit as of
the applicable Distributable Event, as determined in accordance with
Section 4.1(b); and

 

(b)                                 The Grant Date Value, as determined in
accordance with Section 4.1(a).

 

5.3                               Form and Time of Payment.

 

(a)                                 In the event of a Distributable Event
described in Section 5.1(a), (b), (c) or (d) above, payment to a Participant
shall be made in a single lump sum payment within 90 days after the
Distributable Event.

 

(b)                                 In the event of a Distributable Event
described in Section 5.1(e) above, payment shall be made in a single lump sum
payment on or as soon as administratively practicable after the date of the
Change in Control, but in no event later than 30 days following the date a
Change in Control occurred.

 

5

--------------------------------------------------------------------------------



 

(c)                                  Payment hereunder shall be made to the
Participant, if living, at the Participant’s address on file with the Company.
If a Participant is not living, payment shall be made to the Participant’s
beneficiary in accordance with the Participant’s “Designation of Beneficiary”
attached hereto as Appendix C.

 

(d)                                 Any applicable federal, state or local
income taxes shall be withheld from the payment.

 

5.4                               Release. Any payment to a Participant or his
or her beneficiary in accordance with this Plan shall, to the extent thereof, be
in full satisfaction of all claims which such person may have against the
Company, and the Company may require the Participant or his or her beneficiary,
as the case may be, to execute a receipt and release to such effect as a
condition precedent to such payment. Payment conditioned upon any such release
shall comply with Section 409A and to the extent the release period or
applicable payment date spans two calendar years, payment will be made in the
second calendar year.

 

5.5                               Spendthrift Provision. No benefit or interest
under this Plan is subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors of a Participant or his or her beneficiary.

 

ARTICLE 6
 UNFUNDED STATUS

 

The satisfaction of payment obligations under this Plan is to be made solely out
of the general corporate funds of the Company which at all times are and shall
remain subject to the claims of the Company’s creditors. The Participants have
the status of general unsecured creditors of the Company. It is the intention of
the Company and the Participants that this Plan be unfunded for federal income
tax purposes and for purposes of Title 1 of ERISA. Further, no amounts shall be
segregated for the purpose of securing the Company’s liability under this Plan
nor be held by the Company in trust for the Participants or any other person.
This Plan constitutes a mere promise by the Company to make benefit payments in
the future. The establishment of the Plan and the Equity Interest Units is not
intended to create any security for payment of benefits under this Plan or
change the status of this Plan as an unfunded plan for federal income tax
purposes or Title I of ERISA.

 

ARTICLE 7
 ADMINISTRATION

 

7.1                               Administration. The President of the Company
along with the Chief Executive Officer and Chief Financial Officer of Sterling
Bank & Trust, FSB, (“Executive Committee”), shall have the sole responsibility
for the administration of this Plan and for making any discretionary decisions
under the Plan such as designation of employees eligible to participate in the
Plan, number of Equity Interest Units awarded and acceleration of vesting
provisions. This group may appoint other individuals or a committee to assist
with non-discretionary Plan administration. If a Participant is a member of the
Executive Committee or a committee so appointed hereunder, he or she shall
abstain from voting on any matter relating to his or her benefits under this
Plan.

 

6

--------------------------------------------------------------------------------



 

7.2                               Powers of the Executive
Committee.                                     The Executive Committee, as
administrator of this Plan, shall have all discretionary powers necessary to
administer and satisfy the Company’s obligations under this Plan, including but
not limited to the following:

 

(a)                                 Maintain records pertaining to this Plan.

 

(b)                                 Interpret the terms and provisions of this
Plan, provided, that all such interpretations shall be made in a
non-discriminatory manner and with a view toward achieving the purpose of this
Plan.

 

(c)                                  Establish procedures by which a Participant
may apply for benefits under this Plan and appeal a denial of benefits.

 

(d)                                 Determine the rights under this Plan of
claimant applying for or receiving benefits.

 

(e)                                  Administer the claims and appeals procedure
provided in this Article 7.

 

(f)                                   Perform all acts necessary to meet the
reporting and disclosure obligations imposed by Sections 101 through 111 of
ERISA (if and to the extent any are applicable).

 

(g)                                  Delegate specific responsibilities for the
operation and administration of this Plan to such employees or agents as it
deems advisable and necessary.

 

7.3                               Claims and Disputes.

 

(a)                                 Claim Procedure. Claims for benefits under
this Plan shall be made in writing to the Executive Committee. If a claim for
benefits is wholly or partially denied, the Executive Committee shall, within a
reasonable period of time but not later than ninety (90) days after receipt of
the claim, provide written notice setting forth in a manner calculated to be
understood by a Participant: (i) the specific reason or reasons for denial;
(ii) reference to the specific provisions of this Plan on which the denial is
based; (iii) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and (iv) an explanation of this Plan’s claim review
procedure.

 

(b)                                 Denials; Procedure. A Participant or his or
her duly authorized representative may request a review upon written application
to the Executive Committee and may submit issues and comments in writing. The
written request for review must be submitted to the Executive Committee within
sixty (60) days after receipt by the claimant of written notification of the
denial of a claim. A decision by the Executive Committee shall be made promptly
and not later than sixty (60) days after the Executive Committee’s receipt of a
request for review unless special circumstances require an extension of time, in
which case a decision shall be rendered as soon as possible, but not later than
one hundred twenty (120) days after receipt of the request for review. The
decision on review shall be in writing and shall include specific reasons for
the decision, reference to the specific provisions of this Plan on which the
decision is based and be written in a manner calculated to be understood by the
Participant.

 

7

--------------------------------------------------------------------------------



 

ARTICLE 8
 BENEFICIARY

 

A Participant may designate a beneficiary to receive any amount payable under
this Plan on account of his or her death. Such designation shall be made by
written execution of the “Designation of Beneficiary” attached hereto as
Appendix C. In the event of a Participant’s failure to designate a beneficiary
before his or her death, the amount payable under this Plan as a result of the
Participant’s death shall be paid to the Participant’s surviving spouse or, if
the Participant is not survived by a spouse, then to his or her estate.

 

ARTICLE 9
 MISCELLANEOUS

 

9.1                               Taxes. The Company shall have the right to
deduct from all payments under this Plan a Participant’s share of any payroll
taxes required to be withheld by any federal, state or local government. The
Participant (and his or her beneficiary, as the case may be) shall bear any and
all federal, foreign, state, local or other taxes imposed on the Participant on
any amount to which he or she is entitled under this Plan.

 

9.2                               Employment Rights. Nothing in this Plan shall
be construed as granting any Participant the right to be continued in the
employment of the Company or as a limitation on the right of the Company to
terminate the employment of any Participant at any time.

 

9.3                               Acceptance. By agreeing to participate in this
Plan, a Participant shall be deemed conclusively to have accepted and consented
to all terms and conditions of this Plan, and all such actions or decisions made
by the Company and the Executive Committee with regard to this Plan. Such terms
and consents shall also apply to and be binding upon any beneficiary,
distributee or personal representative and any other successor-in-interest of a
Participant.

 

9.4                               Amendment or Termination. The Company may
alter, amend, modify, or suspend this Plan or any portion thereof only by a
written amendment signed by the Company provided however that any such amendment
that adversely affects benefits which have already accrued to a Participant and
in which a Participant has already vested shall require Participant’s consent.
However, the Company may unilaterally amend this Plan to conform to written
directives to the Company from its auditors or to comply with legislative
changes or tax law, including without limitation Section 409A of the Code and
any Treasury regulations and guidance promulgated thereunder. The Company may
terminate this Plan only by a written amendment signed by the Company; provided,
that no payment of benefits shall occur upon termination of this Plan unless the
requirements of Section 409A of the Code have been satisfied.

 

9.5                               Severability. The unenforceability of any
provision of this Plan shall not affect the enforceability of the remaining
provisions of this Plan.

 

9.6                               Governing Law. This Plan shall be interpreted,
construed, enforced and performed in accordance with the laws of the State of
Michigan.

 

8

--------------------------------------------------------------------------------



 

9.7                               Section 409A. The Company intends that this
Plan comply with the requirements of Section 409A of the Code and be operated
and interpreted consistent with that intent, to the extent applicable.
Notwithstanding the foregoing, the Company makes no representation that this
Plan complies with Section 409A of the Code and shall have no liability to any
Participant for any failure to comply with Section 409A of the Code.

 

 

SIGNATURES ON THE FOLLOWING PAGE

 

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has made this Plan effective as of the date
first set forth above.

 

 

THE COMPANY:

 

 

 

QUANTUM FUND, LLC

 

 

 

 

 

By:

/s/ Tom Lopp

 

 

 

 

Name:

Tom Lopp

 

 

 

 

Title:

CFO

 

 

 

 

Date:

5/23/17

 

SIGNATURE PAGE TO
EQUITY INTEREST PLAN

 

--------------------------------------------------------------------------------



 

APPENDIX A

 

SCHEDULE OF PARTICIPANTS

 

Participant

 

# of Equity
Interest Units

 

Date of Award
of Units

 

Grant Date Value
Per Equity
Interest Unit

 

Peter Sinatra

 

20

%

3/31/17

 

$

0

 

 

Per Section 3.2, Vesting, the vesting date for the above awards due to credit
for service with the company prior to the effective date of the Plan shall be as
follows:

 

Participant

 

Vesting
Date

 

Peter Sinatra

 

12/31/19

 

 

APPENDIX A-1

--------------------------------------------------------------------------------



 

EXHIBIT B

 

EQUITY INTEREST UNIT AWARD

 

I am a key employee of Quantum Fund, LLC (the “Company”). I have been offered
the opportunity to participate in the Quantum Fund, LLC Equity Interest Plan
(the “Plan”).

 

By signing this application, I accept the opportunity to participate in the Plan
and agree to the following:

 

1.                                      I am being awarded 20% Equity Interest
Units under the Plan pursuant to this award.

 

2.                                      I agree that the initial value of each
Equity Interest Unit as of the date of this award is $0, for a total value of
$0. I understand and agree that the initial value of the Equity Interest Units
is for purposes of measuring the increase, if any, of the value of such units
and that under no circumstances is the initial value payable to me.

 

3.                                      I agree that the value and payment of
Equity Interest Units depend on the extent to which such units increase in
value, if at all, and are governed by the terms and conditions of the Plan.

 

4.                                      I understand that I will forfeit all
benefits under the Plan if my employment terminates prior to vesting or upon a
Termination for Cause as defined in the Plan. I understand that this Award
Agreement only relates to my eligibility for benefits under the Plan and does
not change my status as an “at will” employee of the Company.

 

5.                                      I understand and acknowledge that I am
an unsecured creditor with regard to any benefits under the Plan and waive any
right to a priority claim with regard to such benefits.

 

6.                                      I agree to complete the beneficiary
designation form attached as Appendix C to the Plan with regard to any benefits
payable under the Plan as a result of my death.

 

Dated:

5/23/17

 

 

 

Peter Sinatra

 

Name of Participant

 

 

 

 

 

/s/Peter Sinatra

 

Signature of Participant

 

 

 

Quantum Fund, LLC

 

 

 

By:

/s/ Tom Lopp

 

Its:

CFO

 

APPENDIX B-1

--------------------------------------------------------------------------------



 

APPENDIX C

 

DESIGNATION OF BENEFICIARY

 

I hereby designate the person, trust or other entity named below as my
beneficiary pursuant to Article 8 of the Plan. I intend for the named
beneficiary to receive all sums which may be due to me under this Plan in the
event of my death.

 

Name of Beneficiary:

Lucia Sinatra

 

 

Current Address of Beneficiary:

10 Treetop Way

 

Kentfield. CA 94904

 

 

 

 

 

 

 

By:

/s/ Peter Sinatra

 

 

 

 

Print name:

Peter Sinatra

 

APPENDIX C-1

--------------------------------------------------------------------------------
